Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Multiple Battery Pack Power Cutter Device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US20170120436, Rudolph in view of US20150375315, Ukai.
Regarding Claim 1, Rudolph discloses a power cutter comprising: 
a disk blade 300;
a body (fig 1, housing 8) configured to rotatably support the disk blade about a rotation axis (fig 3, 3100, par 0036) and comprising an electric motor 21 for rotationally driving the disk blade (par 0034-0037); 
a battery pack (fig 6, battery pack 10) detachably attached to the body and configured to supply electric power to the electric motor (par 0025); 
a grip 50 disposed on the body and configured to be gripped by a user (par 0027); and 
a main switch 40 disposed on the grip (fig 3) and configured to electrically connect the battery pack to the electric motor when the user activates the main switch (par 0026-27); 
wherein a central axis of the grip extends along a reference plane (plane defined by lines 4150, and 9900) which is perpendicular to the rotation axis of the disk blade (3100), and a distance from the reference plane to the disk blade is less than or equal to 1.5 times a width of the grip (Since the reference plane and the disk blade are in or substantially within the same plane as seen in fig 3 and par 0033).
Regarding Claim 2, in Rudolph a distance from the reference plane to a center of gravity of the power cutter is less than or equal to 1.5 times the width of the grip (Since the reference plane and the disk blade are in or substantially within the same plane as seen in fig 3 and par 0033).
Regarding Claim 9, in Rudolph the disk blade is located at a front portion of the body (fig 3), the grip is located at a rear portion of the body (fig 3), and the electric motor is located between the disk blade and the grip (fig 3).
Regarding Claim 14, in Rudolph the distance from the reference plane to the disk blade is less than the width of the grip (since the reference plane and the disk blade are in or substantially within the same plane as seen in fig 3 and par 0033).
Regarding Claim 15, in Rudolph a distance from the reference plane to a center of gravity of the power cutter is less than the width of the grip (since the reference plane and the center of gravity, 5000, fig 3, are in or substantially within the same plane as seen in fig 3 and par 0033).
Ukai lacks the battery source comprising a plurality of battery packs detachably attached to the body (claim 1); the plurality of battery packs comprising at least a first battery pack and a second battery pack, and a center of gravity of the first battery pack is located on one side of the reference plane and a center of gravity of the second battery pack is located on another side of the reference plane (claim 3); and, wherein a distance from the reference plane to the center of gravity of the first battery pack is equal to a distance from the reference plane to the center of gravity of the second battery pack (Claim 6), wherein the first battery pack and the second battery pack are arranged symmetrically with respect to the reference plane (Claim 7), wherein each of centers of gravity of all of the plurality of the battery packs is located within a distance from the reference plane, the distance being less than or equal to 1.5 times the width of the grip (Claim 8), wherein the body is configured to electrically connect at least two of the plurality of battery packs in parallel (Claim 13).
Ukai discloses a battery operated handheld cutting tool, having a tool axis in the same plane as the grip axis, similar to the analogously arranged tool of Rudolph, and includes the battery source comprising a plurality of battery packs (fig’s 1-6, battery packs 80a/b) detachably attached to the body (par 0096), the plurality of battery packs comprising at least a first battery pack and a second battery pack, and a center of gravity of the first battery pack (X4) is located on one side of a reference plane (passing through the grip thereof and through the cutter thereof, plane defined by line X1) (fig 22) and a center of gravity of the second battery pack X3 is located on another side of the reference plane (fig 22) (claim 3), wherein a distance from the reference plane to the center of gravity of the first battery pack is equal to a distance from the reference plane to the center of gravity of the second battery pack (since the battery packs are placed equidistant from the center of gravity and reference plane of the tool, and defined between them a center of gravity at position X5) (Claim 6), wherein the first battery pack and the second battery pack are arranged symmetrically with respect to the reference plane (fig 2) (Claim 7), wherein each of centers of gravity of all of the plurality of the battery packs is located within a distance from the reference plane, the distance being less than or equal to 1.5 times the width of the grip (fig 3)(Claim 8), wherein the body is configured to electrically connect at least two of the plurality of battery packs in parallel (fig 3) (Claim 13) in order to “meet the demand for setting a voltage to be higher and for setting a supply capacitance to be larger for use as the cutting tool” par 0007.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rudolph by replacing the single battery arrangement thereof with the dual replaceable battery arrangement of Ukai, which includes all of the particulars discussed above per present claims 3-8, in order to meet the demand for setting a voltage to be higher and for setting a supply capacitance to be larger for use as the cutting tool” as taught in Ukai. 
Regarding Claim 11, in Rudolph as modified by Ukai each of the plurality of battery packs is configured to be attached to the body from above the body and detached upward from the body (In Ukai, fig 19, if the bottom of the body [as it may be held] is the portion at the left of the page, then the top is the right of the page, and the packs as removed would be removed from what may be considered above the device; and Rudolph as modified to have the packs attached in this manner would also be configured such that the packs are attached from above the body thereof).

Claims 4-5, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph in view of Ukai as evidenced by USPGPUB 20130074347, Abe.
Regarding Claims 4-5, the Rudolph device as modified by Ukai discloses all the limitations of claim 3 as discussed above.
Modified Rudolph lacks wherein a distance from the reference plane to the center of gravity of the first battery pack is greater than 1.5 times the width of the grip (Claim 4), and wherein a distance from the reference plane to the center of gravity of the second battery pack is greater than 1.5 times the width of the grip (Claim 5).
In regards to the positioning of the center of gravity of the battery packs on the tool Abe discloses that it is well-known that the location of a center of gravity of a battery pack relative to a center of gravity of a handheld motor tool is a function of improvement in operability of the machine (par 0031). Thus, because Rudolph, as modified, teaches providing a batteries on either side of a motorized hand held tool, and teaches that the centers of the bodies of the batteries are positioned at a distance which is at least 1.5 times the width of the handle from the center of the handle (see annotated fig 3 below of Ukai), and because it is well known that the positioning improvement of operability and the handling of a tool depends on the of a center of gravity of a battery pack relative to a center of gravity of a handheld motor tool (As evidenced by Abe), it would have been an obvious matter of design choice to a person of ordinary skill in the art to select of a center of gravity of a battery pack relative to a center of gravity of a handheld motor tool being at least 1.5 times the width of the grip of the tool because discovering an optimum distance of the center of gravity relative to a tool grip would have been a mere design consideration based on ensuring that the tool is balanced and handles and operates properly. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), since the modification merely requires the selection of a particular distance from a handle, and since Abe is evidence that the modifying this distance to suit a user is known in the art.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP  2144.05.II.B).  Thus, it would have been obvious to one of ordinary skill in the art to select a distance of the center of gravity of the batteries from the center of gravity of the tool that leads to a distance in the range of 1.5 times greater than the handle width in order to ensure that the tool handle-ability and operating are optimal.

    PNG
    media_image1.png
    829
    597
    media_image1.png
    Greyscale


Regarding Claim 16, Rudolph discloses a power cutter (fig 1), comprising: 
a disk blade 300; 
a body (housing 8) configured to rotatably support the disk blade about a rotation axis and comprising an electric motor for rotationally driving the disk blade (par 0034-0037); 
a battery pack configured to supply electric power to the electric motor; a grip disposed on the body and configured to be gripped by a user (par 0025); and 
a main switch 40 disposed on the grip and configured to electrically connect the plurality of battery packs to the electric motor when the user activates the main switch (par 0026-0027);
a center of gravity of the first battery pack is located at one side of the reference plane and a center of gravity of the second battery pack is located at another side of the reference plane,
wherein a central axis of the grip extends along a reference plane which is perpendicular to the rotation axis of the disk blade (plane defined by lines 4150 and 9800), and a distance from the reference plane to a center of gravity of the power cutter is less than 1.5 times the width of the grip when the first battery pack and the second battery pack are attached to the body (since the reference plane and the disk blade are in or substantially within the same plane as seen in fig 3 and par 0033).
Rudolph lacks a center of gravity of the first battery pack is located at one side of the reference plane and a center of gravity of the second battery pack is located at another side of the reference plane.
Ukai discloses a battery operated handheld cutting tool, having a tool axis in the same plane as the grip axis, similar to the analogously arranged tool of Rudolph, and includes the battery source comprising a plurality of battery packs (fig’s 1-6, battery packs 80a/b) detachably attached to the body (par 0096), the plurality of battery packs comprising at least a first battery pack and a second battery pack, and a center of gravity of the first battery pack is located on one side of a reference plane (passing through the grip thereof and through the cutter thereof, plane defined by line X1) (fig 22, and par 0109, which discloses that the synthetic center of gravity X5 of the two rechargeable batteries 80a and 80b is positioned on the central line X1 extending in the front-rear direction of the tool main body 100”, which infers that the center of gravity of each pack is located on either side of that line X1) and a center of gravity of the second battery pack is located on another side of the reference plane (fig 22) (fig 22, and par 0109, which discloses that the synthetic center of gravity X5 of the two rechargeable batteries 80a and 80b is positioned on the central line X1 extending in the front-rear direction of the tool main body 100”, which infers that the center of gravity of each pack is located on either side of that line X1), in order to “meet the demand for setting a voltage to be higher and for setting a supply capacitance to be larger for use as the cutting tool” par 0007.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rudolph by replacing the single battery arrangement thereof with the dual replaceable battery arrangement of Ukai, which includes a center of gravity of the first battery pack is located at one side of the reference plane and a center of gravity of the second battery pack is located at another side of the reference plane, in order to meet the demand for setting a voltage to be higher and for setting a supply capacitance to be larger for use as the cutting tool” as taught in Ukai. 
Rudolph also lacks a distance from the reference plane to the center of gravity of the first battery pack is greater than 1.5 times a width of the grip, and a distance from the reference plane to the center of gravity of the second battery pack is greater than 1.5 times the width of the grip.
In regards to the positioning of the center of gravity of the battery packs on the tool Abe discloses that it is well-known that the location of a center of gravity of a battery pack relative to a center of gravity of a handheld motor tool is a function of improvement in operability of the machine (par 0031). Thus, because Rudolph, as modified, teaches providing a batteries on either side of a motorized hand held tool, and teaches that the centers of the bodies of the batteries are positioned at a distance which is at least 1.5 times the width of the handle from the center of the handle (see annotated fig 3 below of Ukai), and because it is well known that the positioning improvement of operability and the handling of a tool depends on the of a center of gravity of a battery pack relative to a center of gravity of a handheld motor tool (As evidenced by Abe), it would have been an obvious matter of design choice to a person of ordinary skill in the art to select of a center of gravity of a battery pack relative to a center of gravity of a handheld motor tool being at least 1.5 times the width of the grip of the tool because discovering an optimum distance of the center of gravity relative to a tool grip would have been a mere design consideration based on ensuring that the tool is balanced and handles and operates properly. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), since the modification merely requires the selection of a particular distance from a handle, and since Abe is evidence that the modifying this distance to suit a user is known in the art.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP  2144.05.II.B).  Thus, it would have been obvious to one of ordinary skill in the art to select a distance of the center of gravity of the batteries from the center of gravity of the tool that leads to a distance in the range of 1.5 times greater than the handle width in order to ensure that the tool handle-ability and operating are optimal.
Regarding Claim 17, in Rudolph as modified by Ukai the first battery pack and the second battery pack are arranged symmetrically about the reference plane (See fig 3 of Ukai).
Regarding Claim 18, in Rudolph the disk blade is located at a front portion of the body, the grip is located at a rear portion of the body, and the electric motor is located between the disk blade and grip (see fig 3 of Ukai).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rudolph in view of Ukai and further in view of USPGPUB 20110099816, Carlucci.

Regarding Claim 10, Modified Rudolph discloses all the limitations of Claim 1 as discussed above.
Modified Rudolph lacks the body comprising an openable cover configured to cover the plurality of battery packs.
Carlucci discloses a battery operated handheld cutting tool, similar to the analogously arranged tool of Rudolph, and includes the body comprising an openable cover 20 configured to cover a plurality of batteries 40 which batteries are on opposite sides of a center of the tool in order to help retain the batteries in place (par 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rudolph by an openable cover configured to cover the plurality of battery packs, in order to help retain the batteries in place as taught in Carlucci. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rudolph in view of Ukai as and further in view of USPGPUB 20110295269 Swensgard, and as evidenced by USPGPUB 20110287303, Roh.
Regarding Claim 12, Modified Rudolph discloses all the limitations of Claim 1 as discussed above.
Modified Rudolph lacks the body is configured to electrically connect at least two of the plurality of battery packs in series.
Swensgard discloses a battery operated handheld cutting tool, similar to the analogously arranged tool of Rudolph, and includes a body is configured to electrically connect at least two of a plurality of battery packs in series (par 0208), and Roh discloses that it is beneficial to arrange batteries in series in order to drive devices requiring a large amount of power, e.g., motors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Rudolph by having the body configured to electrically connect at least two of the plurality of battery packs in series (as disclosed in Swensgard), in order to help retain the batteries in place as taught in Roh. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rudolph in view of Ukai as evidenced by Abe and further in view of Carlucci.
Regarding Claim 19, Modified Rudolph discloses all the limitations of Claim 16 as discussed above.
Modified Rudolph lacks the body comprising an openable cover configured to cover the plurality of battery packs.
Carlucci discloses a battery operated handheld cutting tool, similar to the analogously arranged tool of Rudolph, and includes the body comprising an openable cover 20 configured to cover a plurality of batteries 40 which batteries are on opposite sides of a center of the tool in order to help retain the batteries in place (par 0023).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rudolph in view of Ukai as evidenced by Abe  and further in view of Swensgard, and as evidenced by Roh.
Regarding Claim 20, Modified Rudolph discloses all the limitations of Claim 19 as discussed above.
Modified Rudolph lacks the body is configured to electrically connect at least two of the plurality of battery packs in series.
Swensgard discloses a battery operated handheld cutting tool, similar to the analogously arranged tool of Rudolph, and includes a body is configured to electrically connect at least two of a plurality of battery packs in series (par 0208), and Roh discloses that it is beneficial to arrange batteries in series in order to drive devices requiring a large amount of power, e.g., motors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Rudolph by having the body configured to electrically connect at least two of the plurality of battery packs in series (as disclosed in Swensgard), in order to help retain the batteries in place as taught in Roh. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20170259359, 20170203462, disclose state of the art battery powered tool while US20170106518 par 0063, US20160066440 par 0099 and US20130074347 par 0032, each disclose benefits of having batteries be made to be spaced from one another, and thus each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724